By the Court.

McDonald, J.
delivering the opinion.
The order to amend the bill which was put on the minutes, and which it was now proposed to rescind, was moved by complainant, and can he considered nothing more than leave to amend. After obtaining the order the complainant did not amend, and the bill of complaint remained as it was.
The order to amend was no amendment, when moved by the party, at whose instance it was granted, for his own benefit, it was not compulsory. The bill was, in fact, not amended. A bill is amended by either striking out or inserting matter, or engrossing the bill anew, adding the new matter* and so marking it as to distinguish it from the original matter. This is the mode of amendment in England. We follow it, except that we seldom engross the bill anew. There Was no error allowing the order to amend to be rescinded, although that was not necessary to entitle the complainant to rely on the bill as it stood unamended.
Judgment affirmed.